Citation Nr: 1020989	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 

3.  Entitlement to a rating in excess of 10 percent for a 
duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that, in part, denied the Veteran's 
claims of service connection for psychiatric disability and 
sinusitis, and for an increased rating duodenal ulcer 
(gastrointestinal disability).

In June 2007, the Veteran testified at a Board 
videoconference hearing held at the local VA office.  In 
correspondence dated December 2007, the Veteran indicated he 
did not want a new hearing after being informed that the 
Veterans Law Judge who conducted his June 2007 hearing was no 
longer employed by the Board.

In August 2007 and April 2008, the Board remanded this case 
for additional development.  

The Board also notes that in the April 2002 rating decision, 
the RO denied the Veteran's claim for service connection for 
sinusitis on the basis that new and material evidence had not 
been received.  During the course of this appeal, however, in 
his statements and testimony, the Veteran has reported that 
he has had chronic respiratory problems since a "nine-month 
cold in service."  Subsequent to the Board's remands, the 
United States Court of Appeals for Veterans Claims (Court) 
held that a claimant's identification of the benefit sought 
does not require technical precision, and that a claimant may 
satisfy this requirement by referring to a body part or 
system that is disabled or by describing symptoms of the 
disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 
(2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (stating that, when determining the scope of a claim, 
the Board must consider the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim).  In light of Browkowski 
and Clemons, the Board has recharacterized the Veteran's 
sinusitis claim as stated on the title page.

The Veteran's psychiatric and respiratory disability claims 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's duodenal ulcer is productive of no more than 
mild symptomatology.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.112, 4.114, Diagnostic Code 
7305 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim and the evidence that VA will attempt 
to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1). 

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; Pelegrini, 18 Vet. App. at 112.  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  In February 2004, a post-rating letter 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence would be obtained 
by VA.  A May 2008 letter also notified the Veteran that he 
could send VA information that pertained to his claim and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess.  

After provision of the notice described above, and 
opportunity for the Veteran to respond, the January 2010 
supplemental statement of the case (SSOC) reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this post-rating 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, private records and the reports of July 
2004 and July 2009 VA examinations.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with this claim.  
Thus, any error in the sequence of events or content of the 
notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  

Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  Where there is 
a question as to which of the two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

Specific Legal Criteria- Duodenal Ulcer

The Veteran's disability has been rated under 38 C.F.R. § 
4.114, Diagnostic Code 7305 for duodenal ulcer.  See 38 
C.F.R. § 4.20 (2009).  Initially, the Board notes that for 
purposes of evaluating disabilities under § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy. "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2009).

Under Diagnostic Code 7305, a 10 percent evaluation is 
warranted for a mild condition with recurring symptoms once 
or twice yearly.  A 20 percent rating is warranted for a 
moderate condition with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration, or 
with continuous moderate manifestations.  A 40 percent rating 
is warranted for the moderately severe condition with less 
than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating (the highest available 
under this Code) is warranted for a severe condition with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2009). 

Analysis

The Veteran underwent a VA examination in July 2004.  The 
Veteran reported that he had not vomited after eating in 
quite some time.  He had no blood transfusions for blood 
loss, had weight gain of 100 pounds since discharge and had 
no hospital admissions related to peptic ulcer disease.  The 
Veteran stated that he experienced nausea when smelling 
onions and that he had to watch what he ate.  He reported 
having problems with his stomach some times for 7-10 days but 
then it resolved.  The diagnosis was peptic ulcer disease 
with mild food intolerance.

At his June 2007 hearing, the Veteran testified that he 
suffered from an upset stomach a few times per day, which 
lasted between one and six hours.  He further noted that the 
pain associated with his ulcer occasionally exacerbates to 
the point where he is confined to his house until it 
subsides. 

The Veteran underwent a VA examination in July 2009.  The 
Veteran reported that his lower abdomen hurt and that his 
pain was worse when he was upset.  He drank milk which made 
him feel better.  He did not report recent nausea or 
vomiting.  He had no significant recent gastrointestinal 
bleeding.  He took daily medications which helped with his 
symptoms and avoided spicy food.  The Veteran was retired and 
did not report specific activity that he had difficulty 
performing because of his stomach.  The diagnosis was no 
active peptic ulcer disease and gastroesophageal reflux 
disease (GERD). 

The Board finds that the preponderance of the evidence is 
against a disability rating greater than 10 percent.  As 
noted above, to warrant a higher disability rating under 
Diagnostic Code 7305, the Veteran's symptoms need to show a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  There 
is no competent medical evidence that the Veteran has 
recurring symptoms or continuous moderate manifestations 
which indicate a moderate duodenal ulcer.  Here, the evidence 
reflects no active ulcer and there has been an absence of 
ongoing treatment for an ulcer.   His symptoms due to peptic 
ulcer disease do not appear more than mildly disabling, 
particularly because he does not continue to have an ulcer 
demonstrated.  He has GERD, but no peptic ulcer.  Given the 
absence of weight loss or other problems indicative of 
impaired health due to digestive tract problems, and because 
he does not have recurring symptoms of ulcer disease, the 
Board finds that a higher rating for peptic ulcer disease is 
not warranted.  Thus, the Board finds that a rating higher 
than 10 percent for a duodenal ulcer is not warranted.  38 
C.F.R. §§ 4.20, 4.114, Diagnostic Code 7305 (2009). 

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's duodenal ulcer is appropriately contemplated 
by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  Thun.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent for a duodenal ulcer.  The 
doctrine of reasonable doubt is thus not for application and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert.  


ORDER

A rating in excess of 10 percent for a duodenal ulcer is 
denied.


REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

In the April 2008 remand, the Board asked that the Veteran be 
afforded a VA examination to determine the nature, extent, 
and etiology of any psychiatric disorder that he may have.  
Specifically, the Board requested that the VA examiner render 
an opinion as to whether it is at least as likely as not that 
any psychiatric disability found to be present developed or 
was aggravated by his service-connected gastrointestinal 
disability.  In offering this assessment, the examiner was to 
comment on the July 2005 VA examiner's Axis I diagnoses of 
PTSD, depression and alcohol dependence and the notation on 
Axis III of stomach ulcers.  Indeed, the Board observes that 
VA examiners in February 2007 also suggested that the 
Veteran's psychiatric disability might be related to his 
respiratory problems.

In a July 2009 VA examination report, the VA examiner 
diagnosed the Veteran as having depressive disorder not 
otherwise specified (NOS) with anxiety and alcohol 
dependence.  He indicated that he could not assert (at least 
50/50) that alcohol dependence or depression resulted from 
military service.  However, he did not specifically comment 
on whether such depressive disorder (NOS) with anxiety 
developed or was aggravated by his service-connected 
gastrointestinal disability.

As to his respiratory condition, in his statements and June 
2007 testimony, the Veteran has reported having a continuity 
of respiratory symptoms since service.  Indeed, as the Board 
observed in the April 2008, the physician conducting his 
separation examination in May 1969 noted that the Veteran 
reported suffering from what he described as a chronic cold 
for nine months.  The Board also observed that the Veteran 
had alternatively been diagnosed as allergic rhinitis and 
sinusitis.  

Pursuant to the Board's remand instructions, in July 2009 he 
was afforded a VA examination.  The examiner indicated that 
there were no medical records documenting a "9 month cold" 
during service.  The examiner noted that the Veteran had had 
problems over the years with allergic rhinitis.  The 
diagnosis was allergic rhinitis.  The examiner concluded that 
there was "insufficient evidence" of a medical connection 
between the Veteran's current allergic rhinitis and his 
active military service.  The examiner reasoned that there 
was no documentation in the service treatment records of 
treatment for allergic rhinitis and there was no 
documentation to support a claim of a medical connection 
between allergic rhinitis and active military service.  In 
offering this assessment, the examiner did not acknowledge 
the Veteran's report of having chronic and recurrent 
respiratory problems since service.  As such, the Board finds 
the July 2009 VA examination not adequate for rating 
purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in- 
service injury but relied on the service medical records to 
provide a negative opinion).

No health insurance and too poor to afford private medical 
care

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims 
folder to the VA examiner who conducted 
the VA examination of July 2009.  If 
the examiner is not available, or is no 
longer employed by VA, schedule the 
Veteran for an examination by an 
examiner who has not seen him 
previously.  The purpose of the 
examination is to determine whether it 
is at least as likely as not that the 
Veteran's depressive disorder (NOS) 
with anxiety developed or was 
aggravated by his service-connected 
gastrointestinal disability.  In 
offering this assessment, the examiner 
must comment on the July 2005 VA 
examiner's Axis I diagnoses of PTSD, 
depression and alcohol dependence and 
the notation on Axis III of stomach 
ulcers.  The rationale for any opinion 
expressed should be provided in a 
legible report. 

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, etiology and/or 
onset of any respiratory disability 
found to be present, to specifically 
include sinusitis and allergic 
rhinitis.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should 
be conducted.  The examiner must opine 
as to whether it is at least as likely 
as not that any respiratory disorder 
found to be present is related to any 
incident of service or had its onset 
during the Veteran's period of military 
service.  Specifically, the examiner is 
requested to state the likelihood that 
the nine-month long cold recorded on 
the Veteran's May 1969 service 
separation examination report is 
related to his currently diagnosed 
respiratory condition as well as his 
reported exposure to toxic substances 
in service.  In offering this 
assessment, the examiner must 
acknowledge and discuss the Veteran's 
report of a continuity of 
symptomatology since service.  All 
findings and conclusions should be set 
forth in a legible report.

3.  Then readjudicate the appeal.  If any 
disposition remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


